Exhibit 10.2
 
 
[threepointlogo.gif]







August 3, 2011




Mass Hysteria Entertainment Company, Inc.
Attn: Dan Grodnik
8899 Beverly Blvd, Suite 710
West Hollywood, CA 90048


Dear Mr. Grodnik,


Following  the engagement of Three Point Capital, LLC ("Three Point") by Mass
Hysteria Entertainment Company, Inc. (“MHE”) to develop a working business plan,
Three Point would like to be engaged to raise the capital necessary for MHE to
execute the initial build out phase as will be described in the business plan.
 
 
Our professional fees for this engagement would be $100,000 or shares of common
stock of MHE such that the common stock held by Three Point (or its designee(s))
shall equal two and one-half percent (2.5%) of the issued and outstanding common
stock of MHE.  The shares shall be restricted under the federal securities
laws.  This is on the basis of the initial raise being $1.5mm (in proceeds of
cash or the customary and reasonable value of services to be provided by the
investor, on terms to be mutually agreed upon among the parties).  If the raise
is larger or smaller than the fees will be adjusted accordingly (e.g., a raise
of $3mm would have fees of $200,000 or a 5% economic interest in MHE).  In
addition, MHE will be responsible for reimbursing Three Point any reasonable
expenses incurred in order to perform its role, not to exceed $10,000 without
the prior written consent of MHE.  Reasonable expenses may include travel and
lodging to cities within the U.S. for client meetings.


We look forward to working with you on taking MHE to the next level.  Please let
us know if you have any questions or comments.




Sincerely,






Britt Fletcher
President


Agreed:
 


 
____________________________
Daniel Grodnik
Mass Hysteria  Entertainment Company,  Inc.
 
 
 


80 Broad Street, 5th Floor | New York, NY 10004 | NY@3pointcapital.com | (212)
837-7887
Raleigh Studios – Media Center | 1600 Rosecrans Avenue | Manhattan Beach,
CA  90266 | LA@3pointcapital.com | (310) 546-3631
www.3pointcapital.com
 
 
 

--------------------------------------------------------------------------------

 
 
ADDITIONAL TERMS AND CONDITIONS
 
Representations, Warranties and Covenants of Three Point.  Three Point
represents, warrants and covenants that Three Point:
 
 
(a)           Is not engaged in the business of effecting transactions in
securities for the account of others or in the business of buying and selling
securities for its own account as a part of a regular business;
 
(b)           Will not make any representations whatsoever to a prospective
investor regarding the advisability of making an investment in MHE and will use
no other selling materials other than those provided by MHE in referring
Investors;
 
(c)           Will make diligent inquiries and will have reasonable grounds to
believe that each prospective investor is an “accredited investor” as defined in
Rule 501(a) of Regulation D under the Securities Act of 1933, as amended, prior
to referring such investor to MHE;
 
(d)           Will only introduce prospective investors with whom Three Point
has a bona fide pre-existing business or personal relationship;
 
(e)           Will not participate in any negotiations between MHE and any
prospective investor;
 
(f)           Will not assist in or provide financing for any investment for the
account of a prospective Investor;
 
(g)           Will not engage in any due diligence activities;
 
(h)           Will obtain a “Non-Disclosure and Confidentiality Agreement” from
each investor in the form prescribed by MHE prior to delivery of any materials
relating to any investment in MHE; and


(i)           Will indemnify and hold MHE harmless from and against all claims,
damages, liabilities, costs and expenses made by any person, firm, or entity
(including reasonable attorneys’ fees, court costs and investigative costs) as
same are incurred, related to, or arising out of, Three Point’s activities
hereunder.




80 Broad Street, 5th Floor | New York, NY 10004 | NY@3pointcapital.com | (212)
837-7887
Raleigh Studios – Media Center | 1600 Rosecrans Avenue | Manhattan Beach,
CA  90266 | LA@3pointcapital.com | (310) 546-3631
www.3pointcapital.com



